J-S94008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

LUIS MANUEL VELAZQUEZ, JR.

                            Appellant                    No. 1387 MDA 2016


                  Appeal from the PCRA Order August 8, 2016
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0004992-2011


BEFORE: LAZARUS, J., RANSOM, J., and FITZGERALD, J.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JANUARY 23, 2017

        For the reasons that follow, we affirm the order of the Court of

Common Pleas of Berks County, dismissing Luis Manuel Velazquez, Jr.’s

petition filed under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-

9546 (“PCRA”).

        By order dated August 8, 2016, the PCRA court dismissed Velazquez’s

serial petition as untimely filed.       Velazquez filed a timely pro se notice of

appeal to this Court on August 31, 2016. That same day, the PCRA court

issued an order directing Velazquez to file a statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), and advising him that “[a]ny

issue not properly included in the timely filed and served [s]tatement shall
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S94008-16


be deemed waived.” PCRA Court Order, 8/31/16. Proof of service thereof

upon Velazquez is included in the certified record and recorded in the

docket. Velazquez did not file the required Rule 1925(b) statement.

       Rule of Appellate Procedure 1925 is intended to aid trial judges in

identifying and focusing upon those issues which the parties plan to raise on

appeal.    Commonwealth v. Lemon, 804 A.2d 34, 37 (Pa. Super. 2002).

The absence of a trial court opinion poses a substantial impediment to

meaningful and effective appellate review. Id. at 36-37.      Thus, Rule 1925

is a crucial component of the appellate process and the Pennsylvania

Supreme Court has held that issues not included in a Pa.R.A.P. 1925(b)

statement are deemed waived on appeal. Id. As Velazquez failed to submit

a Rule 1925(b) statement as ordered by the PCRA court, he has waived his

appellate claims.1 See id.

       Order affirmed.2


____________________________________________


1
  Although this Court is willing to construe liberally materials filed by a pro
se litigant, pro se status generally confers no special benefit upon an
appellant. Accordingly, a pro se litigant must comply with the procedural
rules set forth in the Pennsylvania Rules of the Court. Commonwealth v.
Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015) (citation omitted).
2
   Even if Velazquez had not waived his issues on appeal, he would be
entitled to no relief. Velazquez claims entitlement to relief under the U.S.
Supreme Court’s decision in Alleyne v. U.S., 133 S.Ct. 2151 (2013), as
allegedly made retroactively applicable to his case on collateral review
through Montgomery v. Louisiana, 136 S.Ct. 718 (2016). This claim is
meritless. In Commonwealth v. Washington, 142 A.3d 810 (Pa. 2016),
(Footnote Continued Next Page)


                                           -2-
J-S94008-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017




                       _______________________
(Footnote Continued)

our Supreme Court held that Alleyne does not apply retroactively to cases
pending on collateral review. Accordingly, Velazquez is entitled to no relief.




                                            -3-